Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 27, 2014

                                       No. 04-14-00334-CV

                            IN THE INTEREST OF A.G., CHILD,

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-01507
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        In this accelerated appeal, because the notice of appeal was filed on May 7, 2014, the
reporter’s record was due to be filed no later than May 19, 2014. See TEX. R. APP. P. 35.1(b).
On June 5, 2014, this court notified court reporter David Zarate that the reporter’s record was
late, and that he must file either a notification of late record or the reporter’s record by June 16,
2014. To date, this court has not received a request for extension of time and the reporter’s
record has not been filed.
        We ORDER court reporter David Zarate to file the reporter’s record in this court not
later than TEN DAYS from the date of this order.
         If the reporter’s record is not filed as ordered, a show cause order shall issue directing
David Zarate to appear on a day certain and show cause why he should not be held in contempt
for failing to file the record. See TEX. R. APP. P. 35.3(c); see also TEX. GOV’T CODE ANN.
§ 21.002 (West 2004) (authorizing contemnor punishment up to “a fine of not more than $500 or
confinement in the county jail for not more than six months, or both such a fine and confinement
in jail”); Johnson v. State, 151 S.W.3d 193, 195–96 (Tex. Crim. App. 2004) (noting the court’s
previous action holding a court reporter in contempt for “repeatedly fail[ing] to prepare and file
the record” and “order[ing] him incarcerated . . . until the record was finished”).
        The clerk of this court shall cause a copy of this order to be served on David Zarate by
certified mail, return receipt requested, with delivery restricted to addressee only, or give other
personal notice of this order with proof of delivery.
                                              _________________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court